United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                        January 4, 2021

                                             Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         DANIEL A. MANION, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge


No. 19-3362
                                                        Appeal from the United States District
JERRY JELLIS,                                           Court for the Southern District of Illinois.
     Plaintiff-Appellant,
                                                        No. 3:15-cv-00630-GCS
        v.
                                                        Gilbert C. Sison,
LARRY HALE, et al.,                                     Magistrate Judge.
    Defendants-Appellees.
                                          ORDER

     All members of the panel have voted to deny the petition for rehearing filed on
December 29, 2020. The petition therefore is DENIED.

        Page 3, paragraph 3, of the order issued on December 8, 2020, is amended to
read:

                On appeal, Jellis argues that the district court abused its discretion
        in ruling against him on the motions in limine. But our review of these
        rulings is hindered by Jellis’s failure to order a transcript of the final
        pretrial conference, in which the district court stated its reasons. Jellis filed
        in the district court a motion requesting “free transcripts,” but after the
No. 19-3362                                                                           Page 2

      judge ordered him to demonstrate how any particular transcript would be
      material to a proposed appeal, Jellis did not try to make that showing. We
      cannot review a decision without knowing the district court’s reasons. See
      FED. R. APP. P. 10(b)(2); Hicks v. Avery Drei, LLC, 654 F.3d 739, 743–44 (7th
      Cir. 2011) (review not possible when appellant did not request
      transcription of oral arguments or bench ruling on motion in limine).